News Contacts: Investors Peggy Reilly Tharp, Brown Shoe Company (314) 854-4134, ptharp@brownshoe.com Media Kelly Malone, Brown Shoe Company (314) 854-4093, kmalone@brownshoe.com Brown Shoe Company Reports First Quarter 2012 Results Net sales of $626.4 million GAAP net earnings per share of $0.04 Adjusted net earnings per diluted share of $0.23 ST. LOUIS, May 18, 2012 – Brown Shoe Company, Inc. (NYSE: BWS, brownshoe.com) today reported its first quarter 2012 financial results, with net sales of $626.4 million compared to first quarter 2011 net sales of $619.6 million.First quarter net earnings of $1.7 million, or $0.04 per diluted share, compared to $3.7 million, or $0.08 per diluted share, in 2011.On an adjusted* basis, net earnings of $10.0 million, or $0.23 per diluted share, compared to $7.0 million, or $0.16 per diluted share, in the prior year.Gross profit margin for the first quarter of 2012 was 38.2% versus 40.0% in 2011. “With sales of $626.4 million and adjusted earnings of $0.23 per share up 44% we had a great start to 2012.Strong topline sales growth and effective expense management helped drive good quarterly results, despite some gross margin pressure,” said Diane Sullivan, president and chief executive officer of Brown Shoe Company.“While good weather, an earlier Easter and an easier quarterly comp were welcome, these factors only helped to magnify the success we are seeing with the first phase of our portfolio realignment.” “Our strong quarterly performance was better than expected and is reflective of the hard work we completed last year and are continuing to execute on this year,” continued Sullivan.“I’m looking forward to reporting ongoing benefits from these efforts throughout this year, and we will continue to evaluate our brands and our businesses against the financial hurdles we outlined during our portfolio realignment.” US$M, except per share (unaudited) 13 Weeks 52 Weeks 1Q’12 1Q’11 Change 1Q’12 1Q’11 Change Famous Footwear 1.3% (0.4%) Wholesale Operations 2.8% 10.1% Specialty Retail (6.1%) (3.9%) Consolidated net sales $626.4 $619.6 1.1% $2,589.7 $2,525.9 2.5% Gross profit (3.6%) (1.6%) Margin 38.2% 40.0% -180 bps 38.1% 39.7% -160 bps SG&A expenses (6.5%) (1.1%) % of net sales 35.0% 37.8% -280 bps 35.6% 36.9% -130 bps Net restructuring, other special charges n/m 320.4% Operating earnings (28.0%) (49.3%) % of net sales 1.4% 1.9% -50 bps 1.2% 2.5% -130 bps Net interest expense (8.2%) 20.4% Earnings before income tax (52.1%) (85.2%) Tax rate 37.9% 38.8% -90 bps 12.9% 28.6% n/m Net earnings from discountinued operations (100.0%) n/m Net earnings $1.7 $3.7 (54.0%) $22.6 $30.9 (26.8%) Per diluted share $0.04 $0.08 (50.0%) $0.52 $0.70 (25.7%) Adjusted operating earnings $21.5 $16.5 29.8% $70.3 $74.1 (5.1%) Adjusted per diluted share $0.23 $0.16 43.8% $0.77 $0.86 (10.5%) First Quarter Highlights Famous Footwear reported a year-over-year improvement in first quarter net sales of 1.3%, while same store sales were up 2.5%.Improved weather, both on a quarterly sequential and year-over-year basis, helped drive strong growth in running and sandals.During the quarter, the company closed or relocated 34 stores and added 11 new stores, and average revenue per square foot improved 4.5% over the first quarter of 2011. Wholesale Operations net sales were up 2.8%, as sales of ongoing brands exceeded the decline in sales for exited brands.The company’s Contemporary Fashion brands were up 20.8%, with strong growth from both Franco Sarto and Sam Edelman.In the Healthy Living portfolio, Dr. Scholl’s Shoes and Ryka both saw improved performance, as spring weather trends helped drive sandal and athletic shoe sales. Consolidated gross profit declined (3.6%) in the first quarter, while gross profit margin declined by (180) basis points.The change in gross margin, when compared to the first quarter of 2011, was primarily due to higher markdowns at both wholesale and retail.Net sales mix at retail and wholesale was 64% and 36%, respectively, versus 65% and 35% in the first quarter of 2011. The decline in gross margin was more than offset by lower SG&A, which decreased by $15.3 million to 35.0% of net sales.These results were due to cost reduction initiatives, in conjunction with a quarterly shift in some marketing spend.In addition, the company operated fewer retail locations on a year-over-year basis. Inventory at the end of the first quarter was $512.8 million, down (4.1%) compared to $534.7 million in the first quarter of 2011, with both Famous Footwear and Wholesale reporting a decrease in inventory.At quarter-end, Brown Shoe Company had approximately $354.3 million in availability under its revolving credit facility and $39.8 million in cash and cash equivalents. Financial Review and 2012 Outlook “Thanks to better than expected sales and earnings in the first quarter, we are increasing our full year EPS guidance to a range of $0.83 to $0.95,” said Mark Hood, chief financial officer of Brown Shoe Company.“While we remain cautious about the state of the economy and the pace of the consumer recovery, we are optimistic about our ability to successfully execute on our remaining portfolio realignment efforts and drive improvement in our ongoing business.” Metric FY’12 Consolidated net sales $2.57 to $2.59 billion Famous Footwear same-store sales Flat to up low single-digits Wholesale Operations net sales Down low single-digits, reflecting brand exits Gross profit margin Up 20 to 40 basis points SG&A $920 to $925 million Non-recurring costs ~$20 million Net interest expense $23 to $25 million Effective tax rate 38% to 40% Earnings per diluted share $0.53 to $0.65 Adjusted earnings per diluted share $0.83 to $0.95 Depreciation and amortization $57 to $58 million Capital expenditures $58 to $60 million Investor Conference Call Brown Shoe Company will webcast an investor conference call at 9:00 a.m. ET today, May 18, 2012.The webcast and accompanying slides will be available at brownshoe.com/investor.A live conference call will be available at (877) 217-9089 for analysts in North America or (706) 679-1723 for international analysts by using the conference ID 78263811.A replay will be available on the website for a limited period.Investors may also access the replay by dialing (855) 859-2056 in North America or (404) 537-3406 internationally and using the conference ID 78263811through June 2, 2012. *Non-GAAP Financial Measures In this press release, the company’s financial results are provided both in accordance with generally accepted accounting principles (GAAP) and using certain non-GAAP financial measures. In particular, the company provides historic and estimated future net earnings and earnings per diluted share adjusted to exclude certain gains, charges and recoveries, which are non-GAAP financial measures. These results are included as a complement to results provided in accordance with GAAP because management believes these non-GAAP financial measures help identify underlying trends in the company’s business and provide useful information to both management and investors by excluding certain items that may not be indicative of the company’s core operating results. These measures should not be considered a substitute for or superior to GAAP results. Definitions All references in this press release, outside of the condensed consolidated financial statements that follow, unless otherwise noted, related to net earnings (loss) attributable to Brown Shoe Company, Inc. and diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders, are presented as net earnings and earnings per diluted share, respectively. Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 This press release contains certain forward-looking statements and expectations regarding the company's future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These risks include (i) changing consumer demands, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (ii) intense competition within the footwear industry; (iii) rapidly changing fashion trends and purchasing patterns; (iv) customer concentration and increased consolidation in the retail industry; (v) political and economic conditions or other threats to the continued and uninterrupted flow of inventory from China, where ASG has manufacturing facilities and both ASG and Brown Shoe Company rely heavily on third-party manufacturing facilities for a significant amount of their inventory; (vi) Brown Shoe Company’s ability to utilize its new information technology system to successfully execute its strategies, including integrating ASG’s business; (vii) the ability to recruit and retain senior management and other key associates; (viii) the ability to attract and retain licensors and protect intellectual property rights; (ix) the ability to secure/exit leases on favorable terms; (x) the ability to maintain relationships with current suppliers; (xi) compliance with applicable laws and standards with respect to lead content in paint and other product safety issues; (xii) the ability to source product at a pace consistent with increased demand for footwear; (xiii) the impact of rising prices in a potentially inflationary global environment; and (xiv) the ability of Brown Shoe Company to execute on the first phase of its portfolio realignment. The company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption Risk Factors in Item 1A of the company’s Annual Report on Form 10-K for the year ended January 28, 2012, which information is incorporated by reference herein and updated by the company’s Quarterly Reports on Form 10-Q. The company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. # # # About Brown Shoe Company Brown Shoe Company is a $2.6 billion, global, footwear company that puts consumers and their needs first, by targeting the strategic Family, Healthy Living and Contemporary Fashion platforms.We have more than 130 years of experience, passion and product innovation and operate more than 1,300 Famous Footwear and Naturalizer retail stores across the United States, Canada and China.We also design, source and market many well-known wholesale shoe brands such as Naturalizer, Dr. Scholl's Shoes, LifeStride, Sam Edelman, Franco Sarto, Via Spiga, Vera Wang, Avia and Ryka across multiple distribution channels.In addition to our retail and wholesale operations, we maintain a strong online presence with our ecommerce sites, FamousFootwear.com, Naturalizer.com and Shoes.com.Visitbrownshoe.com to learn more about us.Brown Shoe Company:feel good and live better feet first! SCHEDULE 1 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) 13 Weeks Ended 52 Weeks Ended (Thousands, except per share data) April 28, 2012 April 30, 2011 April 28, 2012 April 30, 2011 Net sales $ Cost of goods sold Gross profit Selling and administrative expenses Restructuring and other special charges, net Operating earnings Interest expense ) Loss on early extinguishment of debt - - ) - Interest income 83 85 Earnings from continuing operations before income taxes Income tax (provision) benefit ) ) ) Net earnings from continuing operations Discontinued operations: Earnings from operations of subsidiary, net of tax of $0, $215, $1,097 and $215, respectively - Gain on sale of subsidiary, net of tax of $0, $0, $6,670 and $0, respectively - - - Net earnings from discontinued operations - Net earnings Net loss attributable to noncontrolling interests ) Net earnings attributable to Brown Shoe Company, Inc. $ Basic earnings per common share: From continuing operations $ From discontinued operations - - Basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Diluted earnings per common share: From continuing operations $ From discontinued operations - - Diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Basic number of shares Diluted number of shares SCHEDULE 2 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Thousands) April 28, 2012 April 30, 2011 January 28, 2012 ASSETS Cash and cash equivalents $ $ $ Receivables, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill and intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND EQUITY Borrowings under revolving credit agreement $ $ $ Trade accounts payable Other accrued expenses Total current liabilities Long-term debt Deferred rent Other liabilities Total other liabilities Total Brown Shoe Company, Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 13 Weeks Ended (Thousands) April 28, 2012 April 30, 2011 OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by (used for) operating activities: Depreciation and amortization Amortization of debt issuance costs Share-based compensation expense Tax (benefit) deficiency related to share-based plans ) Loss on disposal of facilities and equipment Impairment charges for facilities and equipment Deferred rent ) ) Provision for doubtful accounts Changes in operating assets and liabilities, net of acquired business: Receivables ) Inventories Prepaid expenses and other current and noncurrent assets Trade accounts payable ) ) Accrued expenses and other liabilities ) Other, net ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Acquisition cost - ) Cash recognized on initial consolidation - Net cash used for investing activities ) ) FINANCING ACTIVITIES: Borrowings under revolving credit agreement Repayments under revolving credit agreement ) ) Dividends paid ) ) Debt issuance costs - ) Issuance of common stock under share-based plans ) Tax benefit (deficiency) related to share-based plans ) Net cash (used for) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SCHEDULE 4 BROWN SHOE COMPANY, INC. RECONCILIATION OF NET EARNINGS AND DILUTED EARNINGS PER SHARE (GAAP BASIS) TO ADJUSTED NET EARNINGS AND DILUTED EARNINGS PER SHARE (NON-GAAP BASIS) 13 Weeks Ended April 28, 2012 13 Weeks Ended April 30, 2011 (Thousands, except per share data) Pre-Tax Impact ofCharges/ Other Items Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share Pre-Tax Impact of Charges/ Other Items Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share GAAP earnings $ Charges/Other Items: Portfolio realignment Business exits and cost reductions $ $
